-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The changes to the specification are approved.
The change to the title is approved.
The drawing is approved.
Applicant’s amendment is persuasive.  The art and form based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-20; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  first portion gradually declining between a first time and a second time later than the first time; wherein when the voltage regulator circuit is turned off and a logic state of the first control signal changes at the first time, the power switch circuit is configured to be turned on at the second time, in response to the second control signal, to adjust the output voltage from a half of the supply voltage at the second time to the supply voltage.

Claim 12: a selection circuit configured to generate a first control signal and a second control signal that have different logic values; a voltage regulator circuit coupled between a first voltage terminal, providing a supply voltage, and a second voltage terminal, and configured to generate, in response to the first control signal, an output signal, equal to half of the supply voltage, at an output terminal; a first switching circuit and a plurality of second switching circuits that are coupled with each other in parallel between the output terminal and the first voltage terminal, wherein [[a]] the first switching circuit is configured to transmit , in response to the second control signal, the supply voltage,

 Claim 17: a logic state of a first control signal changing from a first logic state to a second logic state at a transition time of a power supply generator; receiving at a first terminal of a resistive unit a second control signal associated with the first control signal and generating at a second terminal of the resistive unit a third control signal to pull down a gate voltage of at least one first transistor according to the third control signal, wherein a capacitive unit is coupled to the second terminal of the resistive unit, and the at least one first transistor has a terminal receiving a supply voltage; and pulling up, by the at least one first transistor, the output voltage from the first voltage level, equal to half of the supply voltage, to have a second voltage level different from the first voltage level at a turn-on time of the at least one first transistor.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839